Citation Nr: 0737967	
Decision Date: 12/04/07    Archive Date: 12/13/07	

DOCKET NO.  04-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
axillary apocrine carcinoma, claimed as breast cancer 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1956.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a decision of September 1996, the Board denied entitlement 
to service connection for right axillary apocrine carcinoma 
secondary to exposure to ionizing radiation.  Since the time 
of that decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence new, but not material, and the current appeal 
ensured.  


FINDINGS OF FACT

1.  In a decision of September 1996, the Board denied 
entitlement to service connection for right axillary apocrine 
carcinoma secondary to exposure to ionizing radiation.

2.  Evidence submitted since the time of the Board's 
September 1996 decision denying entitlement to service 
connection for right axillary apocrine carcinoma secondary to 
exposure to ionizing radiation does not relate to an 
unestablished fact, and is of insufficient significance to 
raise a reasonable possibility of substantiating the 
veteran's current claim.



CONCLUSIONS OF LAW

1.  The decision of the Board in September 1996 denying the 
veteran's claim for service connection for right axillary 
apocrine carcinoma secondary to exposure to ionizing 
radiation is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the time of the Board's September 
1996 decision denying entitlement to service connection for 
right axillary apocrine carcinoma secondary to exposure to 
ionizing radiation is new, but not material, and insufficient 
to reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
testimony at the time of an RO hearing in September 2004, as 
well as VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for right 
axillary apocrine carcinoma, claimed as breast cancer 
secondary to exposure to ionizing radiation.  In pertinent 
part, it is argued that the veteran's right axillary apocrine 
carcinoma is in some way the result of exposure to ionizing 
radiation during the veteran's period of active military 
service at Nellis Air Force Base in Nevada during the period 
from 1952 to 1954.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be:       (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a malignancy, such as 
skin cancer (including apocrine carcinoma), becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Finally, where during military service a veteran participated 
in nuclear weapons testing, was involved in the occupation of 
Hiroshima or Nagasaki, Japan, or was a prisoner of war in 
Japan exposed to radiation from atomic bombing, the following 
diseases are presumed service connected if shown following 
service:  leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the pharynx, cancer of the 
esophagus, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile duct, cancer of the gallbladder, 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, and bronchiolo-alveolar carcinoma.

Service connection may also be granted for the following 
diseases where the veteran was exposed to any source of 
ionizing radiation:  all forms of leukemia, except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, prostate cancer, any other 
cancer, and lymphomas other than Hodgkin's disease.  Bone 
cancer must have become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must have 
become manifest 6 months or more after exposure.  Other 
listed diseases must have become manifest 5 year or more 
after exposure.  Other claimed diseases may be considered 
radiogenic if supported by competent scientific or medical 
evidence.  38 U.S.C.A. §§ 501, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.311 (West 2006).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, that decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
right axillary apocrine carcinoma, claimed as secondary to 
exposure to ionizing radiation, was filed in July 2002, and, 
as such, the "amended" version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992.

In the present case, at the time of the prior Board decision 
in September 1996, it was noted that the veteran's service 
medical and personnel records had been destroyed in a fire at 
the National Personnel Records Center in 1973.  However, a 
copy of the veteran's service separation examination in 
August 1956 was of record, and was silent for any 
manifestation, symptoms, or diagnosis of apocrine carcinoma.

Further noted was that postservice medical records showed 
that the veteran had been diagnosed with apocrine carcinoma 
of the right axilla in July 1988, over 30 years following his 
separation from service.  A July 1994 Memorandum to the file 
by a Medical Officer at the RO stated that apocrine carcinoma 
was defined as a "skin appendage tumor" of the apocrine cells 
in the derma layers of the integument.  Accordingly, the 
Board interpreted this to mean that the veteran's apocrine 
carcinoma was, in fact, a form of skin cancer.

The Board further noted that certain diseases, including skin 
cancer, had been designated as chronic, and would be presumed 
service connected, absent affirmative evidence to the 
contrary, where manifested to a degree of 10 percent within 
one year of the veteran's separation from service.  Also 
noted was that specific regulations pertaining to claims 
based on exposure to radiation were set out at 38 C.F.R. 
§ 3.309(d) and 38 C.F.R. § 3.311.  Under 38 C.F.R. 
§ 3.309(d), certain diseases were specified as being service 
connected if they became manifest in radiation-exposed 
veterans.  However, skin cancer was not one of those diseases 
specified.  Accordingly, the provisions of 38 C.F.R. § 3.309 
were not for application in the veteran's case.

The Board noted that, under 38 C.F.R. § 3.311(a)(1), a 
determination was necessary that (1) the veteran had been 
exposed to ionizing radiation during service; (2) the veteran 
subsequently developed one of the diseases identified in 
38 C.F.R. § 3.311(b)(2) as a "radiogenic disease," and (3) 
the radiogenic disease had become manifest within the time 
period specified in 38 C.F.R. § 3.311(b)(5).  Significantly, 
skin cancer was listed as a radiogenic disease at 
38 C.F.R. § 3.311(b)(2).

The Board considered the veteran's statement that, during 
service, he had served with the 3595th Food Service Squadron, 
3595th AB Group, at Nellis Air Force Base during the period 
from 1952 to 1954.  The Board additionally considered two 
statements submitted in support of the veteran's claim, dated 
in August 1988 and February 1999, noting that the veteran had 
indicated that he never directly participated in any 
atmospheric nuclear testing.  Rather, the veteran indicated 
that he was stationed at Nellis Air Force Base during 
testing, and had observed tests from approximately 30 miles 
outside of the Nevada Test Site while traveling from Nellis 
Air Force Base to Las Vegas (Nevada).

The Board observed that, in August 1995, the RO requested 
that the Defense Nuclear Agency (DNA) provide a dose estimate 
of exposure of the veteran to ionizing radiation.  In 
responses dated in October 1995 and April 1996, the DNA 
indicated that Air Force morning reports confirmed that the 
veteran had, in fact, been assigned to Headquarters, 3595th 
Air Base Group, Nellis Air Force Base, Nevada, in December 
1952, and to the 3595th Food Service Squadron from December 
1952 to October 1954.  Noted at the time was that two 
atmospheric nuclear test series were conducted at the Nevada 
Test Site during this period:  Operations TUMBLER-SNAPPER 
from April 1 to June 20, 1952, and UPSHOT-KNOTHOLE from March 
17 to June 20, 1953.  The DNA indicated that personnel at 
Nellis Air Force Base, located approximately 65 miles from 
the Nevada Test Site, were not considered TUMBLER-SNAPPER or 
UPSHOT-KNOTHOLE participants, and that there were no morning 
reports indicating that the veteran had been sent to the 
Nevada Test Site.  A careful search of available dosimetry 
data found no record of radiation exposure for the veteran.

Based on the aforementioned, the Board concluded that all of 
the necessary elements necessary to establish service 
connection under 38 C.F.R. § 3.311(b)(1) had not been met.  
In particular, it was determined that the appellant had not 
established that he was, in fact, exposed to ionizing 
radiation in service as a result of an atmospheric nuclear 
test, or other instance of ionizing radiation.  In summary, 
the veteran's apocrine carcinoma, which was first shown more 
than 30 years following his separation from service, was, in 
the opinion of the Board, not related to service, or to the 
veteran's claimed exposure to ionizing radiation in service.  
Accordingly, service connection for apocrine carcinoma was 
not warranted.  That determination was adequately supported 
by and consistent with the evidence then of record, and is 
now final.

Evidence submitted since the time of the Board's September 
1996 decision, consisting for the most part of VA outpatient 
treatment records, while in some respects "new" in the sense 
that it was not previously of record, is not "material."  In 
fact, with regard to the VA outpatient treatment reports, 
there is no indication that, since the time of the prior 
Board decision in September 1996, the veteran has suffered 
any recurrence of his previously-excised right axillary 
apocrine carcinoma.  Even assuming, for the sake of argument, 
that the veteran had, in fact, experienced such a recurrence, 
there exists no evidence that the veteran's skin cancer, 
first persuasively documented many years following his 
separation from service, is in any way the result of some 
incident or incidents of that period of service, including 
exposure to ionizing radiation during the course of 
atmospheric nuclear testing.  As such, the evidence submitted 
since the time of the Board's September 1996 decision does 
not constitute new and material evidence sufficient to reopen 
the veteran's previously-denied claim.  This is to say that, 
by itself, or when considered with previous evidence of 
record, the newly-received evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Under the circumstances, the veteran's appeal must be 
denied.  

The Board is also cognizant of the veteran's testimony 
presented in 2004.  However, the statements made therein are 
not new.  Rather, the veteran's testimony and appellate 
contentions are essentially duplicative of statements made 
when the Board previously denied the claim in September 1996.  
It is also noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  

In sum, new and material evidence has not been submitted 
since the Board's September 1996 decision, denying the 
veteran's claim of entitlement to service connection for 
right axillary apocrine carcinoma, claimed as breast cancer 
secondary to ionizing radiation.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist.  
When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his 
possession which pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in July 2002, March 2006, 
and April 2007.  In those letters, VA informed the veteran 
that in order to reopen his claim, new and material evidence 
was needed.  VA also told the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006) which established new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and that VA must respond with a 
notice letter which described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue which was a specific basis for the last 
final disallowance).  In the case at hand, the veteran has 
been apprised of the information necessary to reopen his 
claim in the above-referenced VCAA letters.

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the appellant that he could obtain 
private records himself, and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, the VA has obtained any available service 
medical records, as well as VA and private inpatient and 
outpatient treatment records, and examination reports.  The 
veteran also appeared at a hearing at the RO in September 
2004.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for right axillary apocrine carcinoma, claimed as 
breast cancer secondary to ionizing radiation, is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


